DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,058,828 to Lin.            As to claim 1, Lin teaches a circuit for calculating position and/or speed of a rotor of an electric generator(col. 1: lines 37-65 wherein apparatus and method are taught to determine position and/or speed of a rotor of an electric motor which can run as a generator), the circuit comprising: an input port for receiving a vibration input signal representing a cogging torque of the electric generator(col. 2: lines 1-6); a speed observer module (fig. 1: “14”) connected to the input port and generating a cogging position signal and a cogging frequency signal as outputs(col. 2: lines 9-14); and a rotor speed module(fig. 1: “18”) receiving the cogging position signal and the cogging frequency signal as inputs and generating a rotor position signal and a rotor speed signal as outputs(col. 2: lines 35-41).             As to claim 2, Lin teaches the circuit according to claim 1, further comprising a band-pass filter (fig. 1: “22”) connected between the input port and the speed observer module. 
As to claim 7, it is rejected as the same reason as claim 1.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4-6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over USPN  8,058,828 to Lin, and in view of USPN 9,823,308 to Rodriguez. 
As to claim 4, Lin teaches an electric generator and the circuit according to claim 1. 
Lin does not teach a wind turbine. Rodriguez teaches a wind turbine(col. 1: lines 49-52, col. 2: lines 17-39)
Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Rodriguez into Lin 

since Lin suggests a generator/motor control system and Rodriguez suggests the beneficial 

use of a generator for a wind turbine in the analogous art of generator/motor control technology. 

The motivation for this comes from the fact that Rodriguez teaches a wind turbine which can use the generator/motor control system disclosed by Lin to improve Rodriguez’s wind turbine.            As to claim 5, Lin in view of Rodriguez teaches the wind turbine according to claim 4, further comprising an accelerometer fixed with respect to a stator of the electric generator, the accelerometer generating the vibration input signal(Rodriguez col. 3: lines 51-57).             As to claim 6, Lin in view of Rodriguez teaches the wind turbine according to claim 5, wherein the accelerometer is fixed to a stationary ring of a rotary bearing of the electric generator(Rodriguez col. 3: lines 62-67).             As to claim 10, Lin in view of Rodriguez teaches the method wherein the method is activated when the electric generator is in open circuit(Rodriguez col. 2: lines 5-7).


Allowable Subject Matter
7. 	Claims 3, 8-9 are objected to as being dependent upon the rejected base claims 1, 7, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
                                                  
                                               Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,754,602 to Bonvin discloses a motor control system with cogging torque control.
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846